Citation Nr: 1702263	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 30 percent prior to June 2, 2014, and to a rating higher than 70 percent from June 2, 2014, for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for an increased rating for PTSD with major depressive disorder, rated 30 percent.

While the appeal was pending, in a September 2014 rating decision, the RO awarded an increased rating of 70 percent for PTSD, effective June 2, 2014.  This created a staged rating, as indicated on the title page.  However, as that award did not constitute a complete grant of the benefit sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In November 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for issuance of a supplemental statement of the case (SSOC).  Pursuant to the Board's November 2015 remand instructions, the AOJ issued a July 2016 SSOC, denying entitlement to a rating higher than 30 percent prior to June 2, 2014, and to a rating higher than 70 percent from June 2, 2014, for PTSD, and returned the appeal to the Board.  As indicated above, there has been substantial compliance with the Board's prior remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas prior to June 2, 2014, but it has not more nearly approximated total occupational and social impairment at any time during the appeal period.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent prior to June 2, 2014, for PTSD, have been met; the criteria for a rating higher than 70 percent for PTSD have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA provided pre-adjudication notice to the Veteran in an October 2009 letter of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The Veteran has not disputed the contents of the VCAA notice.

Second, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording him VA examinations in November 2009 and July 2014.  As indicated by the discussion below, these examinations are adequate because they were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board will therefore proceed to the merits of the appeal.


II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, however, as explained below, a uniform rating of 70 percent is proper.

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to June 2, 2014, and as 70 percent disabling from June 2, 2014, under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment that correspond to the criteria for a 30, 50, and 70 percent rating.  For instance, the November 2009 VA examination report indicated that the Veteran experienced chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The November 2009 VA examiner noted that the Veteran preferred isolation and remaining in bed as opposed to normal socializing or communicating with people, including family members.  The examiner also remarked that due to PTSD symptoms, the Veteran had difficulty maintaining effective family role functioning, difficulty establishing and maintaining effective work and social relationships, and occasional interference in performing activities of daily living because of his PTSD symptoms.  The examiner further remarked that the prognosis of the Veteran's psychiatric condition was guarded/poor.  The examiner assigned the Veteran a GAF score of 51.

In addition, VA treatment records from September 2010 to October 2010 indicate that the Veteran experienced impaired impulse control and was attending anger management classes at the VA medical center in response.  A March 2011 VA treatment note reveals that the Veteran continued to experience impaired impulse control, and that he was assigned a GAF score of 55.  An April 2011 VA treatment note indicates that the Veteran experienced chronic sleep impairment, depressed mood, anxiety, and impaired impulse control.  At that time, the Veteran reported that he lived with his wife, but that they did not have any relationship and "each go their own way."  He also indicated that he was having problems with supervisors at work due to his difficulties in managing his anger.  Also, an August 2011 VA treatment note shows that the Veteran continued to experience impaired impulse control, and that he was assigned a GAF score of 55.  

Moreover, the July 2014 VA examination report indicated that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The July 2014 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.

Furthermore, in various statements, to include VA examination reports and treatment records, the Veteran and his wife have indicated that his PTSD has caused significant problems with his work, family relationships, and social life throughout the appeal period.  See Veteran's Wife's April 2010 Statement, Veterans April 2010 Statement, and Veterans April 2011 Statement.

Therefore, given that there have been PTSD symptoms listed in the 30, 50, and 70 percent criteria and an indication in the GAF scores, statements of the VA health care professionals, and the Veteran's and his wife's lay statements of moderate to severe impairment affecting social and occupational functioning and many areas of the Veteran's life due to such symptoms, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximate the criteria for a 70 percent rating for the entire appeal period.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The VA examination reports and treatment notes show that the Veteran did not experience the following symptoms or their equivalent: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name.  In fact, VA examination reports and treatment notes indicate that the Veteran consistently denied having delusions and hallucinations as well as suicidal, homicidal, or violent ideations throughout the appeal period.  Moreover, in the November 2009 VA examination, the Veteran reported having good relationships with his children and fair relationships with his supervisors and co-workers.  In addition, in the July 2014 VA examination, despite describing his relationship with his wife as "strained at times" and his relationship with his father as "up and down," the Veteran indicated that such relationships still existed.  Also, during that examination, despite describing having problems at previous jobs, the Veteran indicated that he was currently working and had been continuously working.  

Although the July 2014 VA examination found that the Veteran experienced disorientation to time or place, the Veteran was otherwise observed to be oriented to time or place throughout the VA treatment records.  Additionally, even though the Veteran indicated that he was a danger to others by citing to a single altercation with a stranger that led to an assault and battery charge in 2007 (prior to the relevant time period on appeal), during the relevant time period on appeal, as previously mentioned, the Veteran was consistently noted to have no suicidal, homicidal, or violent ideations.  Moreover, the November 2009 VA examiner found that the Veteran did not pose any threat of danger or injury to self or others.  Hence, to the extent that the foregoing constitute or approximate the symptoms listed in the criteria for a 100 percent rating (i.e., disorientation to time or place and persistent danger of hurting self or others), the Veteran's other symptoms and overall impairment reflect that his disability picture more nearly approximates the criteria for a 70 percent rating.

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1) (2016).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Accordingly, remand for referral of the claim for a higher rating for PTSD for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, a rating of 70 percent, but no higher, is warranted for the Veteran's PTSD prior to June 2, 2014, and the criteria for a rating higher than 70 percent for PTSD have not been met at any time during the appeal period.

Lastly, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While, as noted above, the Veteran has indicated that his PTSD has caused problems at work in the past, the evidence of record, including the Veteran's own statements, do not indicate that his PTSD has precluded the Veteran from securing and following substantially gainful employment.  On the contrary, VA examination reports and treatment notes demonstrate that he worked full-time as an aircraft mechanic, and currently works as a farmer.  In addition, specifically regarding barriers to employment, in a June 2010 VA Application for Vocational Rehabilitation, the Veteran asserted that his feet problems limited the amount of walking, lifting, and amounts of physical exertion, and that his stomach problems required him to be close to a restroom.  He made no mention of his PTSD in this regard.  The issue of entitlement to a TDIU has therefore not been raised.


ORDER

Entitlement to a rating of 70 percent prior to June 2, 2014, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards; a rating higher than 70 percent for PTSD is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


